Citation Nr: 0503825	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  01-05 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1151 (West 
2002) for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
November 1969.  He died in May 2000.  The appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision by the Des 
Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs.  By that decision, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death, to include DIC pursuant to the provisions of 
38 U.S.C.A. § 1151.  

Although the appellant initially requested the opportunity to 
provide oral testimony before a travel Veterans Law Judge 
sitting at the Board when she submitted her substantive 
appeal in May 2001, she more recently withdrew her request 
for such a hearing.  38 C.F.R. § 20.702(d) (2003).


FINDINGS OF FACT

1.  The veteran died on May [redacted], 2000, as the result of 
emphysema due to tobacco abuse; lung cancer and a seizure 
disorder were listed on the death certificate as conditions 
that contributed to death.  

2.  The veteran did not establish service connection for any 
disability during his lifetime.  

3.  The competent and probative medical evidence of record 
establishes that emphysema, lung cancer and a seizure 
disorder were not manifest during service or for many years 
thereafter; nor was bronchiectasis, malignant tumors, or 
organic disease of the nervous system manifest to a 
compensable degree during the first post service year.  

4.  The official service department records do not 
substantiate the appellant's allegation that the veteran 
served in Vietnam, that he ever visited or stopped there, or 
that he was ever exposed to herbicides in service, including 
Agent Orange.  

5.  The competent medical evidence of record does not 
demonstrate that lung cancer or any other condition that 
caused or contributed to death was the result of exposure to 
any herbicide in service, including Agent Orange. 

6.  The record does not contain any competent medical 
evidence that any disability of service origin caused or 
substantially hastened the veteran's death.  

7.  The competent medical evidence of record does not 
demonstrate that the veteran had additional disability as the 
result of VA medical treatment that caused or substantially 
hastened his death.  


CONCLUSIONS OF LAW

1.  Emphysema, lung cancer, and a seizure disorder were not 
incurred in or aggravated by active military service; nor may 
bronchiectasis, malignant tumors, or organic disease of the 
nervous system be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.307, 3.309 
(2004).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to bringing about the 
veteran's death.  38 U.S.C.A. §§ 1310, 5013, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.159, 3.312 (2004).  

3.  Disability resulting from VA medical treatment did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1151, 1310, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.358 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  It appears that the VCAA is applicable to the 
issues on appeal because the appellant's claims were 
received after November 9, 2000, the effective date of the 
new law.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the March 2001 rating decision, the May 
2001 Statement of the Case and the October 2003 Supplemental 
Statement of the Case cite the law and regulations that are 
applicable to the appeal and explain why the RO denied the 
appellant's claim.  The October 2003 Supplemental Statement 
of the Case sets forth the text of the VCAA regulations.  

In addition, in April 2003 the RO sent a letter to the 
appellant explaining the expanded VA notification and duty to 
assist obligations under the VCAA.  In particular, the letter 
advised her of the evidence needed to substantiate the claim 
and informed her that private or VA medical records would be 
obtained if she provided the names and addresses of all 
sources of treatment and the approximate dates of treatment.  

The letter further explained that the RO would help the 
appellant obtain evidence such as medical records, 
employment records, or records from Federal agencies if she 
furnished enough information to enable VA to request them.  
The forms required to authorize the release of private 
medical records to VA were provided.  The letter served to 
put the appellant on notice of the applicability and effect 
of the VCAA and of her rights and responsibilities under the 
new law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made after November 9, 2000, the 
date the VCAA was enacted.  

The timing of the VCAA notification letters therefore did not 
comply with the express requirements of the law as found by 
the CAVC in Pelegrini II.  However, the CAVC in Pelegrini II 
has left open the possibility that a notice error may be 
found to be non-prejudicial to a claimant.  All the VCAA 
requires is that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  
While a proper VCAA notice letter was not provided before the 
initial adjudication of the claim, the subsequent letter 
served to provide the requisite notice and to accord the 
appellant more than adequate opportunity to provide evidence 
and argument to support the claim.  The appellant has had 
ample time in which to respond to VA notices.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal at the 
present time does not result in prejudice to her.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant of the information and 
evidence that VA will seek to provide; (3) inform the 
claimant of the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes from 
the language of 38 CFR §3.159 (b) (1).  The VA General 
Counsel has determined that the 4th requirement outlined 
above is "obiter dictum" and not binding on VA.  See 
VAOPGCPREC 1-04.  In any event, although the April 2003 
notice letter did not contain language addressing the "fourth 
element," it is clear that the various documents provided to 
the appellant during the years in which this claim has been 
pending have cumulatively served to notify her fully of the 
need to submit any evidence pertaining to her claims that she 
has in her possession.  

The Board finds that in the context of the entire record, the 
content requirements of the VCAA notice have been satisfied 
and that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. §20.1102 
(harmless error).  

The appellant is not prejudiced by any technical notice 
deficiency, and a remand to correct any such deficiency would 
serve no useful purpose (and in light of the lengthy delay 
already, would be unconscionable).  See Conway v. Principi, 
353 F. 3d 1369 (Fed. Cir. 2004).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available private and VA medical records have been obtained, 
and the RO has obtained two medical opinions regarding the 
likely cause of the veteran's death.  All available relevant 
service department and VA documents have been obtained.  In 
particular, the RO has explored every reasonable means to 
document claimed service of the veteran in Vietnam for the 
purpose of applying the statutory presumption of service 
incurrence of lung cancer due to herbicide exposure.  The 
record does not identify any additional Government or private 
records that have not been obtained for which reasonable 
procurements efforts have not been made.  

Accordingly, the requirements of the VCAA have been satisfied 
and a remand of the appeal for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  


Criteria

Service Connection for the Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause death.  

For a service-connected disability to be the cause of a 
death, it must singly or with some other condition be the 
immediate or underlying cause of death or be etiologically 
related to the cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2004).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c)(1) (2004).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment 
of health to an extent that would render the person 
materially less capable of resisting the effects of other 
disease or injury primarily causing death.  

Where the service-connected condition affects vital organs 
as distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312 (c)(2) (2004).  
There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312 
(c)(4) (2004).  


Service Connection -- General

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 2002); 38 C.F.R. § 3.303 (2004).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including bronchiectasis, malignant 
tumors, and organic disease of the nervous system, are 
presumed by law to have been incurred in service if shown to 
have been manifest to a degree of 10 percent or more within 
one year following the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Until the claimant presents competent medical evidence to 
establish a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth 
v. West, 13 Vet. App. 117, 120 (1999).  
Service connection for disability claimed to result from 
exposure to herbicides, including Agent Orange

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents. 38 U.S.C.A. § 1116 (West Supp. 
2002); 38 C.F.R. § 3.309(e) (2004). If a veteran who served 
in Vietnam during the Vietnam era develops a disease listed 
as associated with Agent Orange exposure, exposure to Agent 
Orange will be presumed unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service. 38 U.S.C.A. § 1116(a)(3); 38 
C.F.R. § 3.307(a)(6) (iii).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, chronic 
lymphocytic leukemia, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma and diabetes mellitus (Type 
2). See 38 C.F.R. § 3.309(e) (2002); see also 38 U.S.C.A. § 
1116(f), as added by § 201(c) of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-103, 115 
Stat. 976 (2001) [which added diabetes mellitus (Type 2) to 
the list of presumptive diseases as due to herbicide 
exposure].

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.  
For the purpose of the Agent Orange presumption of service 
connection, "service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) 
(2004).  


Compensation paid under 38 U. S. C. A § 1151

Section 1151 of Title 38 of the United States Code provides 
that where a veteran has suffered an injury or an aggravation 
of an injury as a result of VA hospitalization, medical or 
surgical treatment, or vocational rehabilitation, 
compensation may be paid in the same manner as if such 
disability or death were service connected.  The VA 
previously interpreted § 1151 to require evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an otherwise unforeseeable event 
as the basis for entitlement to § 1151 benefits.  VA 
regulations containing such requirement were invalidated by 
the CCAVC in the case of Gardner v. Derwinski, 1 Vet. App. 
584 (1991).  That decision was affirmed by both the CAFC, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 115 
(1994).  

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision, effective November 25, 1991, the date 
of the initial Gardner decision.  60 Fed. Reg. 14,222 (Mar. 
16, 1995).  The interim rule was later adopted as a final 
rule, 61 Fed. Reg. 25,787 (May 23, 1996), and codified at 38 
C.F.R. § 3.358(c) (2002).  That regulation provided as 
follows:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination properly 
administered with the express or implied 
consent of the veteran...  

"Necessary consequences" are those which 
are certain to result from, or were 
intended to result from, the examination 
or medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered uncertain 
or unintended solely because it had not 
been determined at the time consent was 
given whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358(c)(3) 
(effective May 23, 1996).

Congress subsequently amended 38 U.S.C.A. § 1151, for claims 
filed on or after October 1, 1997, to preclude compensation 
in the absence of negligence or other fault on the part of 
the VA, or an event not reasonably foreseeable.  Pub. L. No. 
104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified 
at 38 U.S.C.A. § 1151 (West Supp. 2002); see also VAOPGCPREC 
40-97.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Factual Background

The veteran died on May [redacted], 2000, at the age of 52.  
According to the official certificate of death, the immediate 
cause of death was emphysema of years' duration due to or as 
a consequence of tobacco abuse.  Lung cancer and a seizure 
disorder were listed as other significant conditions that 
contributed to death but did not result in the underlying 
cause of death.  No autopsy was performed.  

During his lifetime, the veteran did not establish 
entitlement to service connection for any disability.  In 
October 1979, the RO denied a claim for service connection 
for tuberculosis.  Rating decisions of December 1993 and 
March 1994 show the RO denied service connection for post-
traumatic stress disorder, a left knee disability, and 
emphysema associated with herbicide exposure.  A September 
1997 rating decision shows the RO denied service connection 
for emphysema due to smoking.  A May 2000 claim for service 
connection for lung problems was unadjudicated and remained 
pending at the time of the veteran's death.  

The veteran's service department medical records contain no 
reference to complaints or findings of lung cancer, a seizure 
disorder, or a respiratory disorder during service.  

Service department personnel records include a separation 
record, DD Form 214, showing that the veteran received the 
Vietnam Combat Medal with Bronze Star.  During his service in 
the Navy, the veteran was assigned to the U.S.S. Worden (DLG-
18) and the U.S.S. Taussig (DD-746).  The National Personnel 
Records Center (NPRC) certified in August 1993 that the 
veteran had participated in no battles or campaigns.  The 
NPRC certified in April 2002 that the veteran had had seven 
brief periods of Vietnam service dates between November 1968 
and October 1969, the shortest of which was three days 
(February 21 to February 23, 1969) and the longest of which 
was just over a month (June 27, 1969 to July 16, 1969).  

Post service medical records show that the veteran was 
hospitalized at a VA hospital in December 1975 after a 
syncopal episode.  It was reported that there was no present 
or past history of seizure activity or syncopal spells.  

Records from Lutheran Hospital and a private physician, Dr. 
DEA (initials), show that the veteran complained of chest 
pain in September 1979 and that a chest X-ray had shown a 15 
mm. nodule in the left lower lobe.  A thoracotomy showed the 
nodule to be a nonspecific benign granuloma rather than a 
tuberculosis granuloma or carcinoma.  

In support of a July 1993 claim for a left knee disability 
claimed to have resulted from an injury during combat, the 
veteran submitted written statements to the effect that he 
had served in Vietnam with the Third Marine Division.  He 
claimed that he had been trained as a medical corpsman after 
basic training and had served in that capacity in Vietnam 
until his discharge.  He described a number of events related 
to combat, including a shrapnel wound to the knee and the 
deaths of some of his buddies.  At a VA psychiatric 
examination in September 1993 the veteran elaborated on this 
history.  The examiner believed that the military history as 
reported by the veteran was not credible as there were 
multiple discrepancies between his statements and the facts 
as shown in the record.  

A voluminous quantity of VA and private medical records 
pertaining to the period since approximately 1987 is of 
record and has been reviewed.  

On an April 1994 VA general medical examination it was 
reported that the veteran had been seen since as early as 
1973 for spells of some sort which were not described as 
myoclonic grand mal seizures or typical petit mal seizures.  
The veteran had a history of chronic severe alcohol abuse.  
He also had a well-established history of bullous emphysema.  
The pertinent diagnoses were atypical seizure disorder and 
marked bullous emphysema bilaterally. 

The veteran was hospitalized on numerous occasions during the 
later years of his life, especially from 1995 onward, for 
treatment of emphysema and a seizure disorder.  He was 
admitted to a VA hospital in April 2000 for evaluation of 
chest pain after he had turned white and almost passed out.  
A lung nodule was noted on X-ray.  A computerized tomographic 
(CT) scan showed a 2 cm. nodule in the periphery of the right 
upper lobe and a 3 cm. lobulated mass in the right 
peritracheal region with no calcification.  The nodules were 
suspicious for primary lung malignancy.  Due to the veteran's 
poor lung function and already poor prognosis, further workup 
was not pursued since he would not be able to tolerate 
treatment.  The pertinent diagnosis was lung nodules, 
suspicious for cancer.  

VA outpatient and hospital treatment records show that the 
veteran's medications included Gabapentin for seizures.  
Several weeks before his death, a nicotine patch was 
prescribed in order to help him stop smoking.  

In September 2000 the veteran's private physician, JBA 
(initials), DO, provided opinions regarding the question of 
whether Gabapentin and smoking patches contributed to his 
death.  The physician stated that she was "quite certain that 
the Gabapentin toxicity figured quite highly in hastening his 
death."  Regarding the question of whether the veteran could 
possibly have lived longer if he had been monitored more 
closely, the physician stated that it was hard to make a 
determination on that question since she did not know how 
frequently he was being monitored.  

In January 2001, at the request of the RO, a VA physician 
provided an opinion as to whether the nicotine patch 
prescribed by VA caused or hastened the veteran's death.  He 
noted that at the time of his death, the veteran had severe 
chronic obstructive pulmonary disease with bullous emphysema 
calcified by carcinoma of the lung plus a long history of 
cigarette smoking and abuse which he was unable to stop or 
control, even with the use of nicotine patches.  

On review of the veteran's voluminous records and the 
available literature on Gabapentin, he found nothing in the 
record to imply toxic levels of its use.  The record 
indicated severe pulmonary insufficiency with or without the 
use of cigarettes.  The veteran had been severely ill for 
several years and died a respiratory death.  Previous surgery 
for removal of a bulla in the lung had been ineffectual.  He 
also had a strong history of alcohol dependence and abuse, 
and the seizure disorder evidently was related to organic 
brain syndrome with small minute ischemic patches.  The 
veteran had no known history of hypersensitivity to 
Gabapentin or nicotine patches, and the record showed no 
traceable evidence of acute deterioration of his status 
directly associated with Gabapentin.  

The VA physician found untenable the opinion of the private 
physician regarding the effect of Gabapentin in hastening the 
veteran's death.  The report contained the following 
language: 

Clearly [the veteran's] demise was 
irrefutably attributable to his 
respiratory failure, [chronic obstructive 
pulmonary disease] and carcinoma of the 
lung with bullous emphysema, the 
inevitable basis for his demise in spite 
of heroic efforts from the medical 
service at the VA medical center [is] a 
clear and sufficient basis for [the 
veteran's] demise, which clearly could 
have occurred at any point in recent 
years.  Without such strenuous clinical 
efforts, he would not have survived as 
long as he did.

In short, I find no support for the claim 
and opinion of [the veteran's] widow.  

In June 2002 the RO obtained a VA medical opinion regarding 
the question of whether the veteran's death was related to 
lung cancer due to Agent Orange exposure.  The examiner 
expressed the opinion, based on review of the file, that it 
was as likely as not that the veteran had lung cancer at the 
time of his death.  The examiner expressed the further 
opinion that the veteran's death was irrefutably attributable 
to respiratory failure, chronic obstructive pulmonary disease 
with bullous emphysema associated with chronic tobacco abuse, 
and carcinoma of the lung, which combined to cause death.  


Analysis

The applicable law and regulations provide, generally, that 
in order to establish service connection for the cause of 
death, the evidence must show that the disability that 
resulted in death was incurred in or aggravated by service 
or, alternatively, that a disability for which service 
connection was in effect caused or substantially contributed 
to death.  

The death certificate and the voluminous medical file are 
consistent in showing that the veteran's death was the result 
of chronic obstructive pulmonary disease with bullous 
emphysema, a seizure disorder, and lung cancer.  The veteran 
did not establish service connection for any of these 
disorders during his lifetime.  Neither service medical 
records nor post service medical records demonstrate that any 
of these disabilities was manifest during service or until at 
least several years after separation from service; the 
earliest of the relevant disabilities shown in the record was 
emphysema.  

While the record is unclear as to the time of the initial 
manifestations of emphysema, there is no suggestion that 
emphysema was present before 1973 at the earliest, four years 
after separation.  

Consequently, service connection for emphysema, a seizure 
disorder, or lung cancer cannot be granted on the basis of 
direct service incurrence or on the basis of statutory 
presumption.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

The appellant does not contend that the fatal disorders were 
manifest during service but argues instead that the veteran's 
lung cancer resulted from exposure to Agent Orange while 
serving in Vietnam.  Under the law governing the payment of 
benefits based on Agent Orange exposure, lung cancer is one 
of the enumerated disabilities for which presumptive service 
connection can be granted if the disorder is manifest to a 
degree of 10 percent or more at any time after service.  

The issue of whether lung cancer had its onset as a result of 
exposure to Agent Orange or other herbicides in service 
entails two factual determinations--whether the veteran was 
exposed to Agent Orange in service, and, if so, whether such 
exposure caused the onset of lung cancer.  The causation 
question is resolved by application of the presumption; 
however, the question of causation must be reviewed under the 
facts shown by the evidence of record.  

With respect to the exposure question, the law as it existed 
before December 27, 2001, established a presumption that 
certain veterans of Vietnam service who develop one of the 
enumerated diseases are presumed to have been exposed to 
Agent Orange regardless of whether such exposure is 
specifically shown by the evidence of record.  Such 
presumption applied only where a veteran both served in the 
Republic of Vietnam during the designated time period and 
subsequently developed one of the diseases listed in 38 
C.F.R. 3.309(e), as described above.  McCartt v. West, 12 
Vet. App. 164 (1999); See also 64 Fed. Reg. 59232-243 
(November 2, 1999), 61 Fed. Reg. 41442-449 (August 8, 1996), 
59 Fed. Reg. 341-46 (January 4, 1994).  

During the pendency of the current appeal there has been a 
significant change in the law with regard to the 
establishment of service connection for disabilities claimed 
to have resulted from herbicide exposure in Vietnam.  On 
December 27, 2001, the President signed the Veterans 
Education and Benefits Expansion Act of 2001, Public Law 107-
103, § 201(c), which revises 38 U.S.C. § 1116 to establish a 
presumption of herbicide exposure for certain veterans.  For 
veterans who served in Vietnam between January 9, 1962, and 
May 7, 1975, exposure to herbicides is presumed unless there 
is an affirmative showing to the contrary.  

Since lung cancer is a statutorily enumerated presumptive 
disability, the veteran's exposure is presumed under either 
version of the law.  However, in order for the presumption to 
apply, proof of service in Vietnam is required.  

In the present case, the official service department 
personnel records show that the veteran was assigned to Navy 
vessels and that these vessels made a number of visits to 
Vietnam, the dates of which are shown.  There is no 
indication that his official duties on board these ships 
involved trips to the mainland.  In the absent of such 
evidence, it must be assumed that his duty entailed on-ship 
duty on deep-water vessels off the shore of the Republic of 
Vietnam only.  

In a precedent opinion, the VA General Counsel determined 
that for purposes of 38 U.S.C.A. § 101(29)(A), which defines 
the Vietnam era, service on a deep-water naval vessel in 
waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam.  VAOPGCPREC 
27-97.  The opinion noted that the general definition of the 
Vietnam era in section 101(29) was meant to acknowledge the 
period during which United States personnel accompanied 
Vietnamese troops on combat missions within Vietnam.  The 
opinion contrasted this with the references to service "in 
the Republic of Vietnam" in 38 U.S.C.A. § 1116, which were 
included for a specific purpose relating to the use of 
herbicide agents in Vietnam.  The opinion went on to note the 
provisions of 38 C.F.R. § 3.307(a)(6)(iii), cited above.  

More recently, the VA reiterated its position that service in 
deep-water naval vessels offshore of Vietnam (as opposed to 
service aboard vessels in inland waterways of Vietnam) is not 
included as "service in the Republic of Vietnam" for purposes 
of presumptive service connection for Agent Orange diseases 
including diabetes.  See comments section in Federal Register 
announcement of final rule adding diabetes to the list of 
Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 
2001).  

For purposes of her claim, the appellant is apparently 
disputing the finding that the veteran's Vietnam service was 
related to duty on an offshore deep water Navy vessel.  
Allegations of extensive combat service on the mainland of 
Vietnam first appeared in the record in 1993, when the 
veteran filed a claim for service connection for post-
traumatic stress disorder based on such duty, which was 
claimed to have entailed extensive combat with the Third 
Marine Division.  His accounts were elaborate and detailed, 
and he repeated them frequently to examining and treating 
medical personnel and also, evidently, to his family.  

However, the veteran's allegations regarding Vietnam combat 
cannot be reconciled with the information found in the 
official record.  They are entitled to no probative weight in 
deciding the claim because VA is bound by the certification 
from the service department regarding the essential facts 
surrounding a veteran's service.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); Cahall v. Brown, 7 Vet. App. 232, 237 
(1994); Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); 
38 C.F.R. § 3.203 (2004).  

Allegations regarding the claimed service in Vietnam during 
which exposure to Agent Orange or other herbicides is claimed 
to have occurred as a result of combat operations are not 
merely unsupported by official documentation but are flatly 
refuted by such documentation.  

Service medical records contain treatment entries showing 
medical attention received on the U.S.S. Taussig during the 
period in which the veteran claimed to have been serving with 
the Marines on the mainland.  No service in the Marines at 
any time is documented.  

The Board would note that the veteran received the Vietnam 
Service Medal with Bronze Star based on service in the area 
of Vietnam, but the issuance of this award is not in and of 
itself evidence of service in Vietnam inasmuch as the 
personnel entitled to receive this medal included all members 
of the Armed Forces who served in contiguous waters or air 
space during the Vietnam conflict. 

The veteran's allegations included reports of having traveled 
to Vietnam on temporary duty (TDY) to accompany deceased 
servicemen back to the United States.  In the absence of 
official documentation of the claimed TDY, the only evidence 
regarding such duty consists of the appellant's own 
unsupported statements.  The Board must assess the 
credibility and weight of this and all other lay and medical 
evidence to determine its credibility and probative value, 
state which evidence it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the appellant.  See Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is 
not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.  

There is no reason to question the information provided by 
the service department in its official records.  If the 
appellant disagrees with such information, her remedy, if 
any, must be pursued through the service department.  

The Board finds that the unsupported statements regarding 
service in Vietnam and consequent herbicide exposure are not 
entitled to probative weight in adjudicating the claim.  

Even if the Board were to find that the statements were 
credible at face value, which it does not, the account of on-
shore duty cannot as a matter of law constitute competent 
evidence of such duty in the face of official service 
department documents to the contrary.  See Duro, Cahall, Id.  
Accordingly, the lifetime presumption of herbicide exposure 
as the cause of the veteran's lung cancer does not attach.

Accordingly, the Board must find that a preponderance of the 
evidence of record is against the claim for service 
connection for the cause of the veteran's death.  Since the 
positive and negative evidence is not in relative equipoise, 
the benefit of the doubt rule does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107 (West 2002); see also 
38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  


Entitlement to DIC under the Provisions of 38 U.S.C.A. § 1151

Since the appellant's claim for compensation under 
38 U.S.C.A. § 1151 was filed after October 1, 1997, it must 
be adjudicated in accordance with the version of the statute 
that went into effect on that date.  To satisfy the 
entitlement criteria set forth in that section, the evidence 
must show that disability resulting from VA treatment 
constitutes an unforeseen event or be due to VA negligence.  
Adjudication of the claim therefore requires determinations 
as to both causation and fault.  

The appellant contends that the veteran's death was caused or 
materially hastened by nicotine patches and by the 
prescription of Gabapentin for the veteran's seizure 
disorder.  She claims that a physician told her that the 
seizure disorder medication was "too much" for the nicotine 
patch and was inappropriately prescribed, thereby causing 
kidney failure and dehydration that led to death.  

The question of whether either a nicotine patch or Gabapentin 
caused or hastened the veteran's death is medical in nature; 
therefore no non-medical evidence may be considered.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board may 
not exercise its own independent medical judgment in 
resolving medical issues that arise in appeals that come 
before it.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

On the question of causation, conflicting statements of 
medical opinion are of record.  The appellant's physician 
prepared a statement that is favorable to the claim, at least 
with respect to the question of Gabapentin toxicity.  A 
medical opinion prepared for the RO in January 2001 takes an 
opposing position regarding the effect of Gabapentin.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The Board has "the authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  

The CAVC has stated that in evaluating the probative value of 
medical evidence:  

[t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri , Id.  

The Board assigns greater probative weight to the opinion of 
the VA examiner than to the statement of the private 
physician.  The report reflects that the VA opinion was based 
on an extensive review of the veteran's medical records.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  The physician 
also provided a rationale for the opinion, referred to the 
pertinent medical evidence, and took into account the opinion 
of the private physician.  

With respect to the smoking patches, the private physician 
was unwilling to express certainty as to whether the patches 
contributed to bringing about death.  As to Gabapentin, the 
statement provided no rationale for the conclusion that a 
Gabapentin toxicity hastened death.  It is significant that 
the voluminous private and VA medical documentation of record 
provides no factual predicate for the conclusion that 
Gabapentin toxicity was present.  The VA physician pointed 
out that there was no history of hypersensitivity to 
Gabapentin or nicotine patches and that there was no 
traceable evidence of deterioration of his status associated 
with the prescription of Gabapentin.  

The Board must therefore conclude that the nicotine patches 
and Gabapentin medication did not cause the veteran's death 
or hasten the onset of death.  Evidence that either 
medication accelerated the veteran's death would tend to 
establish that the patches or Gabapentin constituted a 
contributory cause of death within the meaning of 38 C.F.R. 
§ 3.312.  


However, the VA opinion is persuasive in its explanation that 
the veteran's death was inevitable as a result of respiratory 
failure and carcinoma.  The disorders clearly constituted 
overwhelming causes of death, given that the veteran's death 
could have occurred at any point and that only strenuous 
clinical efforts permitted the veteran to survive as long as 
he did.  

In any event, even if the Board were to concede that either 
of the treatment modalities had the effect of accelerating 
the veteran's death, for purposes of the claim under § 1151, 
the appellant would still have to satisfy the further 
requirement that hastening of death due to VA treatment 
constituted an unforeseen event or was due to VA negligence.  
The record contains no evidence that either was the case.  

Lastly, the appellant's own statements of medical opinion are 
of no probative value in deciding the claim.  Although she is 
undoubtedly sincere in her beliefs, her allegations regarding 
medical matters may not be considered since she is not a 
medical professional.  The law is well established that a 
layperson can provide probative eyewitness evidence of 
visible symptoms but is not competent to provide evidence as 
to matters requiring specialized medical knowledge, skill, 
expertise, training, or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  The CAVC has also stated that 
"[l]ay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose 
and cannot be considered by the Board."  Hyder v. Derwinski, 
1 Vet. App. 221, 222 (1991).  

On the basis of all the evidence of record, the Board must 
find that the preponderance of the probative evidence of 
record establishes that VA medical care did not result in any 
additional disability that caused or substantially and 
materially hastened the veteran's death.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for the cause of the veteran's death is denied. 



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


